Fourth Court of Appeals
                               San Antonio, Texas
                                      July 13, 2018

                                   No. 04-18-00421-CV

    Pedro MARTINEZ, Superintendent of San Antonio Independent School District, et al.,
                                    Appellants

                                            v.

          SAN ANTONIO ALLIANCE OF TEACHERS and Support Personnel,
                               Appellees

                From the 224th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2018-CI-08318
                       Honorable Karen H. Pozza, Judge Presiding


                                     ORDER
    The appellants’ unopposed motion for extension of time to file brief is hereby
GRANTED. Time is extended to August 13, 2018.

                                                 _________________________________
                                                 Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 13th day of July, 2018.


                                                 ___________________________________
                                                 KEITH E. HOTTLE,
                                                 Clerk of Court